DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: torque generator in claims 1-3, 5, 7, 8, 11, 12, 15, and 17-19 .
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “vicinity” in claim 11 and claim 18 is a relative term which renders the claim indefinite. The term “vicinity” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The metes and bounds of the claim are not clear when the term "vicinity" is used.  How near or close constitutes "in a vicinity"?  The specification does not appear to put any constraints on the term.  Correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5-7, and 17-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yamagishi JP 2002-274691 A (hereinafter “Yamagishi”).
Regarding claim 1, Yamagishi discloses a sheet conveying device, comprising: 
a roller (1) configured to convey a sheet; 
a motor (“drive source”, labeled as 4 in FIG. 3) configured to drive the roller; 
a clutch (2) configured to connect or disconnect a drive of the motor with respect to the roller; and 
a torque generator (19 and 18 in embodiment of FIG. 1, 19, 18, 23 and 24 in embodiment of FIG. 2) configured to apply a torque against the roller.
	Regarding claim 2, wherein the roller rotates around a shaft (1a), and the torque generator is disposed on the shaft.
	Regarding claim 3, wherein the torque generator comprises: 
a sliding member (18) that is slidable with respect to the roller, and 
a bias generator (19) that biases the sliding member.
Regarding claim 5, wherein the torque generator (includes 24 and 23 used for adjustment) is configured to adjust the torque.
	Regarding claim 6, wherein the clutch is an electromagnetic clutch.
	Regarding claim 7, wherein the torque generator is configured to apply a substantially constant torque to the roller during conveyance of the sheet.
	Regarding claim 17, Yamagishi discloses an automatic double-sided copy conveying device, comprising:
a roller (1) configured to convey a sheet;
a motor (“drive source”, labeled as 4 in FIG. 3) configured to drive the roller; 
a clutch (2) configured to connect or disconnect a drive of the motor with respect to the roller; and 
a torque generator (19 and 18 in embodiment of FIG. 1, 19, 18, 23 and 24 in embodiment of FIG. 2) configured to apply a torque against the roller.
Regarding claim 18, wherein the torque generator is disposed in a vicinity (adjacent to) of a bearing (5) of the roller.
Regarding claim 19, wherein the torque generator comprises: 
a sliding member (18) that is slidable with respect to the roller, and 
a bias generator (19) that biases the sliding member.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8-12 and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Yamagishi in view of Kuroda et al. US 2013/0187330 (hereinafter “Kuroda”).
Regarding claims 8, 9 and 10, Yamagishi teaches an image processing apparatus, comprising: an image forming component (printer); and a sheet conveying device comprising:
a roller (1) configured to convey a sheet;
a motor (“drive source”, labeled as 4 in FIG. 3) configured to drive the roller; 
a clutch (2) configured to connect or disconnect a drive of the motor with respect to the roller; and 
a torque generator (19 and 18 in embodiment of FIG. 1, 19, 18, 23 and 24 in embodiment of FIG. 2) configured to apply a torque against the roller.	
Yamagishi fails to explicitly teach:
an automatic double-sided copy component (claim 8);
wherein the automatic double-sided copy component has a reversion path for reversing a front and a back of the sheet and includes a plurality of reversing rollers that form the reversion path (claim 9); and
wherein the automatic double-sided copy component is configured to reverse a front and a back of the sheet when an image is formed on both the front and back sides of the sheet (claim 10).
Kuroda teaches an image processing apparatus that comprises an automatic double-sided copy component (51, 7) having a reversion path (51) and a roller (7a) with an electromagnetic clutch (78c) to control drive of a roller (7a).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to include Yamagishi’s torque generator in the environment of an image processing apparatus with a double-sided copy component as taught by Kuroda in order to effectively invert sheets for duplex printing while also ensuring the sheets are braked at a target position in the double-sided component.
Regarding claims 11, 12, and 14-16, Yamagishi teaches all the limitations, refer to rejection of claims 18, 3 and 5-7 as a guide.
Allowable Subject Matter
Claims 4, 13, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUIS A GONZALEZ whose telephone number is (571)270-3094. The examiner can normally be reached 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael McCullough can be reached on 571-272-7805. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LUIS A GONZALEZ/Primary Examiner, Art Unit 3653